The judgment of the Supreme Court was entered,
Per Curiam.
We are all of opinion that judged ex visceribus, this will contains a sufficient devise and bequest of all the estate of the testator, to carry his real and personal property to the persons named in the will as his devisees and-legatees. That Daniel Zerbe made what' he himself terms his last will and testament appears by the written paper duly signed, sealed and witnessed, and by the witnesses attesting as such. That he intended to will his property to the persons named to take under the will, is not denied; but it is insisted that in fact he made no devise and bequest of his property. We do not agree to this statement. We have only to read the will in its own order, striking out the superfluous words which obscure the sense, and we have a sufficient and- consistent disposition of his property. Thus: “ I give and bequeath unto my sons Edward and Peter and my daughter Catharine and Mary’s children in equal shairs, but to my sons Daniel and Jarrett and my daughter Sarah, and Louisa’s child nothing, of my estate, they (viz., the last named) having more than their shairs would come to.” Now, it is clear that the word “estate” belongs to the first clause of the sentence as much as it does to the last clause, and that the word “ shares” in the first clause corresponds to the same word in the last clause, and both refer to the same estate. This is further strengthened by the fact that the second clause excludes the children named in it from the estate, and thus, by an -irresistible conclusion, refers the estate therein named to the persons named in the first, to whom, by express words, the testator declares he gives and bequeaths. Then, if anything were wanting, the power given to the executors, immediately following, to sell the “property,” makes the subject of the devise more manifest.
We think the court below gave a proper interpretation to the will, and therefore the judgment is affirmed..